DETAILED ACTION
This action is in response to the arguments filed 01/21/2022. Claims 1-11 and 23-31 are pending with no amendments.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5-9, 11 and 23-29 are rejected under 35 U.S.C. 103 as being unpatentable over LI [CN107890664A], published 04/10/2018 (also evidenced by [US20190118078]), in view of Dyke-Wells [US7585224].
Regarding claim 1, LI discloses a game perspective control method, applied to a terminal capable of rendering a graphical user interface, the graphical user interface comprising a first display area and a second display area, the first display area comprising at least part of a game scene ([US20190118078], Fig. 2), the second display area comprising a perspective movement control and a character selection control ([US20190118078], Fig. 1, S110 and S130), the method comprising: 
selecting, in response to a character selection operation acting on the second display area of the graphical user interface, a target game character in the game scene ([US20190118078], Fig. 1, S110, [0030], “The virtual character is controlled to move in the game scene according to a touch operation such as a sliding operation or a click operation received in the touch operation control” and [0038], “The virtual character is controlled to execute at least one of displacement operation and rotation operation in the game scene according to a touch operation such as a sliding operation or a click operation received in the touch operation area”); 
providing a perspective switching control on the second display area, the perspective switching control being configured to switch between a game scene area from a first person perspective and a game scene area from a third person perspective ([0060], “when the presentation view of the game scene is adjusted according to the third touch operation, the presentation view of the game scene screen may be displayed on the graphical user interface in a first person perspective, or, the presentation view of the game scene screen may be displayed on the graphical user interface in a third person perspective”);
and controlling, in response to a perspective switching operation acting on the perspective switching control, the first display area to display a game scene corresponding to the perspective switching operation ([US20190118078], Fig. 1, S130).
However, LI does not explicitly disclose the perspective switching control being configured to switch between a game scene area where a current position of the target game character is located and a game scene area where a target position of the target game character is located. 
Nevertheless, Dyke-Wells teaches in a like invention, the perspective switching control being configured to switch between a game scene area where a current position of the target game character is located and a game scene area where a target position of the target game character is located (claim 1, “switching the position of the virtual camera to a new position and orientation associated with the new operation target selected character in response to setting said non-selected player-controllable character as the new player-controllable selected character, thus causing the display apparatus to display a view of a partial area of the three-dimensional game space as seen by the virtual camera from a new position and orientation”).

Regarding claim 2, the combination of LI and Dyke-Wells discloses the method as claimed in claim 1, wherein providing the perspective switching control on the second display area comprises: displaying a first perspective switching control and a second perspective switching control on the second display area, wherein the first perspective switching control is configured to switch from the game scene area where the current position is located to the game scene area where the target position is located, and the second perspective switching control is configured to switch from the game scene area where the target position is located to the game scene area where the current position is located (LI, [0058], “At step S133, the presentation view of the game scene on the graphical user interface is determined according to the orientation of the virtual camera” and [0059], “It should be noted that in the first person game, the virtual camera may be the “eye” of the user in the game. The virtual camera may be disposed at the head of the virtual character and the orientation of the virtual camera rotates following the rotation of the virtual character. And contents of the game scene rendered on the display of the touch terminal are equivalent to the scene content captured by the virtual camera. In the third person game, the virtual camera may be disposed above and behind the virtual character, and all game scenes may be captured. A mapping relationship between a vector distance of the virtual joystick control and a rotation angle of the virtual camera may be set to control the virtual camera to rotate”).
claim 5, the combination of LI and Dyke-Wells discloses the method as claimed in claim 2, wherein before controlling, in response to the perspective switching operation acting on the perspective switching control, the first display area to display the game scene corresponding to the perspective switching operation, the method further comprises: acquiring, in response to a second touch operation acting on the first display area, an operation position of the second touch operation; and determining, according to the operation position, the target position on the first display area (Dyke-Wells, col. 2, lines 19-28, “In the designation target change step, the game apparatus changes a target designated by the cursor on the image of the partial area in accordance with an operation by the player. For example, in the designation target change step, the target designated by the cursor on the image of the partial area may be changed by changing the setting of the virtual camera and thus changing the image of the partial area, or the target designated by the cursor on the image of the partial area may be changed by moving the cursor on the image of the partial area”).
Regarding claim 6, the combination of LI and Dyke-Wells discloses the method as claimed in claim 2, wherein selecting, in response to the character selection operation acting on the second display area of the graphical user interface, the target game character in the game scene comprises: acquiring, in response to an character selection operation acting on the second display area of the graphical user interface, an identifier of a target game character corresponding to the character selection operation; and displaying, according to the identifier of the target game character, a target character selection control corresponding to the target game character on the character selection control in a preset manner (LI, [0090], “At step S163, the instruction prompt information is generated according to the current position information of the virtual target and an instruction corresponding to the selected interaction control” and Dyke-Wells, col. 15, lines 50-57, “The selected character data 96 is data indicating the current selected character. Each player-side character is assigned an inherent number for identifying the player-side character (character number). The selected character data 96 indicates the character number of the player-side character currently selected as the selected character. The instruction target character data 97 is data indicating the current instruction target character”).
Regarding claim 7, the combination of LI and Dyke-Wells discloses the method as claimed in claim 1, wherein selecting, in response to the character selection operation acting on the second display area of the graphical user interface, the target game character in the game scene comprises: selecting, in response to the character selection operation acting on the second display area of the graphical user interface, the target game character in the game scene, and controlling the first display area to display the game scene area where the current position of the target game character is located (Dyke-Wells, col. 2, lines 19-28, “In the designation target change step, the game apparatus changes a target designated by the cursor on the image of the partial area in accordance with an operation by the player” and LI, [0058], “At step S133, the presentation view of the game scene on the graphical user interface is determined according to the orientation of the virtual camera”).
Regarding claim 8, the combination of LI and Dyke-Wells discloses the method as claimed in claim 1, wherein providing the perspective switching control on the second display area comprises: switching the perspective movement control to the perspective switching control (LI, [0059], “It should be noted that in the first person game, the virtual camera may be the “eye” of the user in the game. The virtual camera may be disposed at the head of the virtual character and the orientation of the virtual camera rotates following the rotation of the virtual character. And contents of the game scene rendered on the display of the touch terminal are equivalent to the scene content captured by the virtual camera. In the third person game, the virtual camera may be disposed above and behind the virtual character, and all game scenes may be captured. A mapping relationship between a vector distance of the virtual joystick control and a rotation angle of the virtual camera may be set to control the virtual camera to rotate”).
claim 9, the combination of LI and Dyke-Wells discloses the method as claimed in claim 8, wherein the perspective movement control is a virtual joystick control, and switching the perspective movement control to the perspective switching control comprises: switching the virtual joystick control to the perspective switching control (LI, [0043], “In an optional embodiment, the perspective control is a virtual joystick, and the presentation view of the game scene is adjusted according to the third touch operation received in the virtual joystick”).
Regarding claim 11, the combination of LI and Dyke-Wells discloses the method as claimed in claim 1, wherein the perspective movement control is configured to control the game scene area displayed on the first display area (LI, Fig. 1, S130).
Regarding claims 23 and 24, please refer to the claim rejection of claim 1.
Regarding claim 25, the combination of LI and Dyke-Wells discloses the method as claimed in claim 1, wherein the second display area is stacked and displayed above the first display area; or, the first display area is located on the left side of the graphical user interface, and the second display area is located on the right side of the graphical user interface (LI, Fig. 2).
Regarding claim 26, the combination of LI and Dyke-Wells discloses the method as claimed in claim 1, wherein the character selection operation is an operation of clicking a specific character selection control, or an operation of slidably selecting a plurality of character selection controls (LI, [0007], “providing a motion control on the graphical user interface, detecting a first touch operation acting on the motion control, and controlling the virtual character to move in the game scene according to a movement of a touch point of the first touch operation”).
Regarding claim 27, the combination of LI and Dyke-Wells discloses the method as claimed in claim 1, wherein one character selection control corresponds to one game character, or corresponds to a plurality of game characters (LI, [0007], “providing a motion control on the graphical user interface, detecting a first touch operation acting on the motion control, and controlling the virtual character to move in the game scene according to a movement of a touch point of the first touch operation”).
Regarding claim 28, the combination of LI and Dyke-Wells discloses the method as claimed in claim 1, wherein the game scene area where the current position is located is a game scene area centered on the current position of the target game character and within a preset range size (LI, Fig. 2).
Regarding claim 29, the combination of LI and Dyke-Wells discloses the method as claimed in claim 1, wherein the target game scene area is centered on the target position of the target game character and within a preset range size (LI, Fig. 3).
Claims 3, 4, 10, 30 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over LI, in view of Dyke-Wells, further in view of He et al. [US20190192968 ], hereinafter He.
Regarding claim 3, the combination of LI and Dyke-Wells discloses the method as claimed in claim 2, wherein displaying the first perspective switching control and the second perspective switching control on the second display area comprises: displaying a lens movement control on the second display area. However, the combination of LI and Dyke-Wells does not disclose displaying the first perspective switching control and the second perspective switching control on each side of the lens movement control respectively.
Nevertheless, He teaches in a like invention, an operation on each side of the lens movement control can make the perspective switching control more smooth and natural ([0093], “In this embodiment, a switching process can be made to be more smooth and natural with the help of an operation of forward pushing or backward pulling on the camera lens in a process of switching perspective modes”).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the control method disclosed by the combination of LI and Dyke-Wells, to have the operation of forward pushing 
Regarding claim 4, the combination of LI, Dyke-Wells and He discloses the method as claimed in claim 3, wherein controlling, in response to the perspective switching operation acting on the perspective switching control, the first display area to display the game scene corresponding to the perspective switching operation comprises: controlling, in response to a first perspective switching operation acting on the first perspective switching control, the first display area to display the game scene area where the target position is located, the first perspective switching operation being an operation of sliding the lens movement control to the first perspective switching control; or, controlling, in response to a second perspective switching operation acting on the second perspective switching control, the first display area to display the game scene area where the current position is located, the second perspective switching operation being an operation of sliding the lens movement control to the first perspective switching control (LI, [0060], “when the presentation view of the game scene is adjusted according to the third touch operation, the presentation view of the game scene screen may be displayed on the graphical user interface in a first person perspective, or, the presentation view of the game scene screen may be displayed on the graphical user interface in a third person perspective”, He, [0093], “In this embodiment, a switching process can be made to be more smooth and natural with the help of an operation of forward pushing or backward pulling on the camera lens in a process of switching perspective modes” and Dyke-Wells, claim 1, “switching the position of the virtual camera to a new position and orientation associated with the new operation target selected character in response to setting said non-selected player-controllable character as the new player-controllable selected character, thus causing the display apparatus to display a view of a partial area of the three-dimensional game space as seen by the virtual camera from a new position and orientation”).
claim 10, the combination of LI and Dyke-Wells discloses the method as claimed in claim 2, wherein the perspective switching control is a virtual joystick control (LI, [0043], “In an optional embodiment, the perspective control is a virtual joystick, and the presentation view of the game scene is adjusted according to the third touch operation received in the virtual joystick”). However, the combination of LI and Dyke-Wells does not disclose the first perspective switching control is a first side control of the virtual joystick control, and the second perspective switching control is a second side control of the virtual joystick control.
Nevertheless, He teaches in a like invention, an operation on each side of the lens movement control can make the perspective switching control more smooth and natural ([0093], “In this embodiment, a switching process can be made to be more smooth and natural with the help of an operation of forward pushing or backward pulling on the camera lens in a process of switching perspective modes”).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the control method disclosed by the combination of LI and Dyke-Wells, to have the operation of forward pushing or backward pulling on the camera lens, as taught by He, in order to make the perspective switching process more smooth and natural.
Regarding claim 30, the combination of LI and Dyke-Wells discloses the method as claimed in claim 1. However, the combination of LI and Dyke-Wells does not disclose wherein the perspective switching control is divided into a left sub-control and a right sub-control, when the perspective switching operation is performed on the left sub-control, the game scene where the current position is located is switched to the game scene where the target position is located, and when the perspective switching operation is performed on the right sub-control, the game scene where the target position is located is switched to the game scene where the current position is located.
The user may trigger the perspective switching instruction by pressing a key, such as a number key 1 and a number key 2, on a keyboard. It should be understood that the perspective switching instruction may be bound with and establish a correspondence with a specific key in advance”). 
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the control method disclosed by the combination of LI and Dyke-Wells, to have the perspective switching control divided into a left sub-control and a right sub-control, as taught by He, in order to provide more ways for the players to do the perspective control so that the players can select the most convenient one for fast operation.
Regarding claim 31, the combination of LI and Dyke-Wells discloses the method as claimed in claim 1. However, the combination of LI and Dyke-Wells does not disclose wherein the perspective switching control is divided into two separate buttons, when the perspective switching operation is performed on one separate button, the game scene where the current position is located is switched to the game scene where the target position is located, and when the perspective switching operation is performed on another separate button, the game scene where the target position is located is switched to the game scene where the current position is located.
Nevertheless, He teaches in a like invention, wherein the perspective switching control is divided into two separate buttons ([0048], “The user may trigger the perspective switching instruction by pressing a key, such as a number key 1 and a number key 2, on a keyboard. It should be understood that the perspective switching instruction may be bound with and establish a correspondence with a specific key in advance”). 
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the control method disclosed by .
Response to Arguments
Applicant's arguments filed 01/21/2022 have been fully considered but they are not persuasive. 
With respect to the claim rejections under 35 U.S.C. 103, applicant first argues “LI discloses that a virtual target is detected at a preset position, that is, the virtual target is detected by the server, and does not need additional operation by the player. However, claim 1 of the present disclosure recites that selecting, in response to a character selection operation acting on the second display area of the graphical user interface, a target game character in the game scene, that is, claim 1 of the present disclosure recites that the target game character is selected based on the character selection operation of the player. Therefore, LI does not disclose the target game character is selected based on the character selection operation” (p. 3). Examiner respectfully disagrees. LI discloses in [0030] of [US20190118078]: “The virtual character is controlled to move in the game scene according to a touch operation such as a sliding operation or a click operation received in the touch operation control.” LI also discloses in [0038] of [US20190118078]: “The virtual character is controlled to execute at least one of displacement operation and rotation operation in the game scene according to a touch operation such as a sliding operation or a click operation received in the touch operation area.” It is clear that the virtual character can be controlled to perform various operations such as moving, displacement or rotation by a touch operation such as sliding or click, which implies a character selection operation before any moving, displacement or rotation operation. In an alternative way for interpretation, as disclosed in [0075] of [US20190118078]: “Through the above implementation manner, the user controls the movement and orientation of the virtual character in the game scene by the motion control 203 and the orientation control area 204,” which 
Applicant further argues “LI discloses that through operating the perspective control, the orientation of the virtual camera is changed to change the presentation view of the game scene, but the position and orientation of the virtual character in the game scene are kept unchanged, and the virtual camera is disposed at the head of the virtual character, that is, the position of the virtual camera is kept unchanged” (p. 4). Examiner respectfully disagrees. Examiner respectfully submits that what applicant is relying upon here is only one embodiment of the application. In [0059] of [US20190118078], LI discloses “It should be noted that in the first person game, the virtual camera may be the “eye” of the user in the game. The virtual camera may be disposed at the head of the virtual character and the orientation of the virtual camera rotates following the rotation of the virtual character. And contents of the game scene rendered on the display of the touch terminal are equivalent to the scene content captured by the virtual camera. In the third person game, the virtual camera may be disposed above and behind the virtual character, and all game scenes may be captured” and in [0060] of [US20190118078], LI discloses with a third touch operation, the presentation view of the game scene can be adjusted to either a first person perspective or a third person perspective “In an optional embodiment, when the presentation view of the game scene is adjusted according to the third touch operation, the presentation view of the game scene screen may be displayed on the graphical user interface in a first person perspective, or, the presentation view of the game scene screen may be displayed on the graphical user interface in a third person perspective.” Thus LI fully discloses a perspective control with which the position of the virtual camera can be changed. 
Applicant then argues “the essence of the game perspective control method trough the perspective switching control disclosed by claim 1 of the present disclosure is the discontinuous switching of game screens in responding to operations” (p. 5). Examiner respectfully submits that “the discontinuous switching of game screens in responding to operations” is not being In an optional embodiment, when the presentation view of the game scene is adjusted according to the third touch operation, the presentation view of the game scene screen may be displayed on the graphical user interface in a first person perspective, or, the presentation view of the game scene screen may be displayed on the graphical user interface in a third person perspective.”
Applicant finally argues “the position of the virtual camera can be switched between the new position and orientation associated with the new virtual character and the original position and orientation associated with the original virtual character by selecting the new virtual character and the original virtual character… the perspective switching control recited in claim 1 of the present disclosure can realize switching the game scenes at different positions of the same virtual character” (p. 6). Examiner respectfully submits that claim 1 claims that the position of the virtual camera can be switched associated with a “target position”. There is no feature being claimed how this “target position” is being determined or specified. Thus there is no restriction on specifying a position of another virtual character as a target position.
Applicant summarized that “However, the technical solution recited in claim 1 of the present disclosure realizes the switching between the game scene area where the current position of the target game character is located and the game scene area where the target position of the target game character is located by operating the perspective switching control, to overcome the problem of low switching efficiency of the game scene” (p. 7). Examiner respectfully submits that this argument is not being supported by the current claim language since there is no feature such as “discontinuous switching” or details on how to determine the “target position” being claimed. 
In view of the above analysis, the claim rejections under 35 U.S.C. 103 are maintained.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YINGCHUAN ZHANG whose telephone number is (571)272-1375. The examiner can normally be reached 8:00 - 4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on (571) 272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 
/YINGCHUAN ZHANG/Primary Examiner, Art Unit 3715